DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-3 and 7-10 are pending in the application.
	In Applicant’s response filed 12 September 2022, claims 4-6 were cancelled and claims 1, 7, and 10 were amended.  These amendments have been entered.
Abstract
Applicant’s replacement Abstract filed 12 September 2022 has been received and is acceptable, except for the following remaining objection.
The Abstract of the disclosure is objected to because of the following informalities:  Correction is required.  See MPEP § 608.01(b).
The Abstract is objected to because it uses the legal phraseology “means” (“actuating and tensioning means”; see line 8).
 Drawings
The drawings were received on 12 September 2022.  These drawings are acceptable.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  Appropriate correction is required.
Re Claim 7:  In line 4 of claim 7, “the engagement sheet” should be replaced with --a respective engagement sheet--.
	Re Claim 9:  Claim 9 should be amended such that it forms a single paragraph (i.e. the line break between “connection portion” and “for fixing the second member” should be removed).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 10:  Claim 10 recites “a fastening mechanism according to any one of the claims 1-9.”  However, claims 4-6 have been cancelled.  Accordingly, the limitation “claims 1-9” encompasses claims that no longer exist.
	For examination purposes for this Office Action only, the Examiner will interpret this limitation as --a fastening mechanism according to any one of the claims [[1-9]] 1-3 and 7-9--.
	Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Case (US Patent 3,268,946).
	Re Claim 1:  Case discloses a fastening mechanism (see Figs. 1-3), the fastening mechanism being configured to connect a first member (4) to a second member (40), wherein the fastening mechanism comprises: 
a clamp member (12) having an enclosure (see annotated Fig. 2 below) for enclosing the first member, and engagement sheets (26) extending from two side edges of the enclosure, each of the engagement sheets is provided with a first engagement portion (holes 24), and each of the engagement sheets of the clamp member includes a first portion (see annotated Fig. 2 below) extending from the side edge of the enclosure, wherein a pair of the first portions of the engagement sheets respectively extend from the side edges of the enclosure and are gradually close to each other, and a second portion (at 26; see annotated Fig. 2 below) extends from each first portion, wherein a pair of second portions extending from the first portions are parallel to each other (“parallel extending ends 26”; se Col. 1, line 65); 
a locking member (bracket assembly 10, comprising identical halves 16) having slots (at the inner face of wings 32 and recessed face 30; Fig. 2), the engagement sheets of the clamp member being configured to be able to be inserted through the slots (see Fig. 3), wherein the first portion is configured to be inserted into the slots of the locking member, and the first engagement portion (holes 24) is arranged on the second portion (at 26); and 
an actuating and tensioning means (18, 28) comprising: 
a body portion (for example, the shaft of bolt 18) provided with a second engagement portion (surface of the shaft of bolt 18) engaged with the first engagement portion (holes 24; see Fig. 3) of the engagement sheets, and 
a force application mechanism (nut 28) attached to the body portion for applying a force on the locking member to shift a relative position between the locking member and the clamp member, 
wherein the locking member has a flared portion (32, 22; Fig. 2), the flared portion faces toward the enclosure of the clamp member (12) and an inner wall surface of the flared portion engages with the first portions of the engagement sheets.

    PNG
    media_image1.png
    585
    669
    media_image1.png
    Greyscale

Re Claim 7:  Case discloses a fastening mechanism (see Figs. 1-3), wherein the flared portion (32, 22) has oppositely-extending side walls (opposing wings 32 of the identical halves 16 of the bracket assembly 10), the inner wall surface (at 32; Fig. 2) of the side wall is provided with a flange (22, 22; Fig. 2), and an inner edge of the flange engages with an outer edge of the engagement sheet.
Re Claim 8:  Case discloses a fastening mechanism (see Figs. 1-3), wherein the locking member (bracket assembly 10, comprising identical halves 16) and the actuating and tensioning means (18, 28) are provided with guide mechanisms (for example, the outer surfaces of the halves 16 and the inner surfaces of the head of the bolt 18 and the nut 28) mating with each other (see Fig. 3).
Re Claim 10 (specifically, 10/1, 10/7, and 10/8), as best understood by the Examiner:  Case discloses a furniture assembly comprising a first furniture member (4) and a second furniture member (40), and a fastening mechanism according to claims 1, 7, and 8 (see rejections above): 
wherein one of the first furniture member and the second furniture member is an elongated member (4); and the clamp member (12) of the fastening mechanism is sleeved over the elongated member (4; see Figs. 1 and 3) such that the enclosure encloses an outer peripheral surface of the elongated member (4) at a predetermined position, and
the fastening mechanism is connected to the other (40) of the first furniture member and the second furniture member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kippenberg (US Patent 2,107,037) in view of Case (US Patent 3,268,946).
Re Claim 1:  Kippenberg discloses a fastening mechanism, the fastening mechanism being configured to connect a first member (1) to a second member (beam 2), wherein the fastening mechanism comprises: 
a clamp member (10) having an enclosure (10; see Figs. 1 and 2) for enclosing the first member (1), and engagement sheets (see annotated Fig. 1 below) extending from two side edges of the enclosure, each of engagement sheets is provided with a first engagement portion (openings 13), and each of the engagement sheets of the clamp member (10) has a first portion (see second annotated Fig. 1 below) extending from the side edge of the enclosure, wherein a pair of the first portions of the engagement sheets respectively extend from the side edges of the enclosure and are gradually close to each other, and a second portion (see second annotated Fig. 1 below) extends from each first portion; 
a locking member (the enclosure formed by the two U-shaped pieces 2, 3; see Fig. 3 and annotated Figs. 1 and 2) having slots (the slots being formed between the inner edges of the two U-shaped pieces 2, 3 and the rivets 5, 6; see annotated Fig. 1 below), the engagement sheets of the clamp member being configured to be able to be inserted through the slots, wherein the first portion is configured to be inserted into the slots (see annotated Fig. 1 above) of the locking member, and the first engagement portion (13) is arranged on the second portion; and 
an actuating and tensioning means (comprising intermediately disposed block 4, screw 7, and screw disk 8) comprising: 
a body portion (8) provided with a second engagement portion (9) engaged with the first engagement portion (13) of the engagement sheets, and 
a force application mechanism (7) attached to the body portion (8) for applying a force on the locking member to shift a relative position between the locking member and the clamp member,
wherein the locking member (the enclosure formed by the two U-shaped pieces 2, 3; see Fig. 3 and annotated Figs. 1 and 2) has a flared portion (the angled surfaces facing the first member 1; see Fig. 2), the flared portion faces toward the enclosure of the clamp member (10).  

    PNG
    media_image2.png
    709
    677
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    308
    516
    media_image3.png
    Greyscale

Kippenberg fails to disclose wherein a pair of second portions extending from the first portions are parallel to each other; and an inner wall surface of the flared portion engages with the first portions of the engagement sheets.
Case teaches the use of a fastening mechanism (see Figs. 1-3), comprising a clamp member (12) having an enclosure (see annotated Fig. 2 above) for enclosing the first member, and engagement sheets (26) extending from two side edges of the enclosure, each of the engagement sheets of the clamp member includes a first portion (see annotated Fig. 2 below) extending from the side edge of the enclosure, and a second portion (at 26; see annotated Fig. 2 below) extends from each first portion; a locking member (bracket assembly 10, comprising identical halves 16) having slots (at the inner face of wings 32 and recessed face 30; Fig. 2), the engagement sheets of the clamp member being configured to be able to be inserted through the slots (see Fig. 3), wherein the first portion is configured to be inserted into the slots of the locking member, and an actuating and tensioning means (18, 28), wherein the locking member has a flared portion (32, 22; Fig. 2), the flared portion faces toward the enclosure of the clamp member (12); and further wherein a pair of second portions extending from the first portions are parallel to each other (“parallel extending ends 26”; se Col. 1, line 65); and an inner wall surface of the flared portion engages with the first portions of the engagement sheets, for the purpose of ensuring a tight fit between the enclosure of the clamp member and the first member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kippenberg such that a pair of second portions extending from the first portions are parallel to each other; and an inner wall surface of the flared portion engages with the first portions of the engagement sheets, as taught by Case, for the purpose of ensuring a tight fit between the enclosure of the clamp member and the first member.
Re Claim 2:  Kippenberg further discloses a fastening mechanism, wherein the force application mechanism comprises a screw (7) and a nut (4), the screw being inserted into a channel provided in the body portion (8) of the actuating and tensioning means and being screwed to the nut (4). 
Re Claim 3:  Kippenberg further discloses a fastening mechanism, wherein the first engagement portion (13) comprises holes (13) provided in the engagement sheets, the second engagement portion (9) comprises raised portions (9) provided on opposite sides of the body portion of the actuating and tensioning means, and the raised portions are snap-fitted (see note below) into the holes. 
note: Examiner notes that the limitation related to a “snap-fitted” arrangement amo0unts to a product-by-process limitation.  As stated in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Re Claim 7:  Case further teaches the use of a fastening mechanism (see Figs. 1-3), wherein the flared portion (32, 22) has oppositely-extending side walls (opposing wings 32 of the identical halves 16 of the bracket assembly 10), the inner wall surface (at 32; Fig. 2) of the side wall is provided with a flange (22, 22; Fig. 2), and an inner edge of the flange engages with an outer edge of the engagement sheet, for the purpose of ensuring a tight fit between the enclosure of the clamp member and the first member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kippenberg such that the flared portion has oppositely-extending side walls, the inner wall surface of the side wall is provided with a flange, and an inner edge of the flange engages with an outer edge of the engagement sheet, as taught by Case, for the purpose of ensuring a tight fit between the enclosure of the clamp member and the first member.
	Re Claim 8:  Kippenberg further discloses a fastening mechanism, wherein the locking member (at u-shaped pieces 2, 3) and the actuating and tensioning means (intermediately disposed block 4) are provided with guide mechanisms (at rivets 5, 6; Fig. 2) mating with each other.
Re Claim 9:  Kippenberg further discloses a fastening mechanism, wherein a connection portion (rivets 5, 6) for fixing the second member (2) is arranged on the body portion. 
Re Claim 10, as best understood by the Examiner:  Kippenberg, as modified in view of Case above, discloses a furniture assembly comprising a first furniture member (1), a second furniture member (beam 2), and a fastening mechanism of any one of claims 1-9 (in this case, each of claims 1-3 and 7-9, as discussed above): 
wherein one of the first furniture member and the second furniture member is an elongated member (1); and the clamp member (10) of the fastening mechanism is sleeved over the elongated member (1) such that the enclosure encloses an outer peripheral surface of the elongated member at a predetermined position, and
the fastening mechanism is connected to the other (2) of the first furniture member and the second furniture member.

Response to Arguments
Applicant’s arguments filed 12 September 2022 have been considered but are moot in view of the new grounds of rejection set forth in this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678